Citation Nr: 0829883	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  00-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1992 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 30 percent rating 
for asthma.  A May 1998 rating decision granted service 
connection and assigned a 30 percent evaluation for asthma, 
effective August 19, 1997.

The veteran testified before a Hearing Officer at a hearing 
in July 2000 at the Atlanta RO.  A transcript of the hearing 
is associated with the claims file.  She also testified 
before the undersigned at a Travel Board hearing in March 
2005.  A transcript of that hearing is also associated with 
the claims file.

The issue on appeal was remanded in July 2005 and January 
2008 to the RO for further development.  The claim is now, 
once again, before the Board for appellate review.


FINDINGS OF FACT

1.  From May 28, 1998 to December 31, 1999, the veteran's 
asthma was manifested by intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

2.  Since December 31, 1999, the veteran's asthma has not 
been manifested by FEV-1 of 40 to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
not higher, for asthma for the period from May 28, 1998 to 
December 31, 1999 were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.400, 4.97, Diagnostic Code 6602 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for asthma for the period since December 31, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in November 2005 and June 2006 correspondence and a 
September 2000 statement of the case of the information and 
evidence needed to substantiate and complete a claim.  The 
September 2000 statement of the case specifically informed 
the veteran of the rating criteria which would provide a 
basis for an increased rating.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The correspondence and the statement of the case both 
essentially informed the claimant of the need to submit all 
pertinent evidence in his possession.  The claim was 
readjudicated in August 2007 and April 2008 supplemental 
statements of the case.  The supplemental statements of the 
case provided adequate notice of how effective dates are 
assigned.  The claimant has been afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence in light of the notice provided.  Because 
the veteran has actual notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists. 
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in 
this decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The record does not 
show these factors are present; therefore, extraschedular 
consideration is not applicable.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, which addresses 
bronchial asthma, a 30 percent evaluation is warranted when 
FEV-1 of 56 to 70 percent is predicted, or; FEV-1/FVC is at 
56 to 70 percent, or; daily inhational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication is 
prescribed.  A 60 percent rating is warranted if FEV-1 of 40 
to 55 percent is predicted, or; there is FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted is 
FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See             38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An appellant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Id.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, VA medical records, VA examination 
reports, and hearing transcripts.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The record reveals that the veteran was diagnosed with asthma 
in service, and has since had a history of asthma that has 
been described by physicians as "very mild," "mild," and 
"moderate."  See April 1999 allergy consult; May 1999 
medical record; January 2000 VA examination; May 2005 
memorandum; July 2005 medical record.  The record also 
reveals a history of use of multidose inhalers and at-home 
nebulizer treatments to control her symptoms.

During service, the veteran was prescribed prednisone 
steroids for her asthma beginning in October 1996.  See 
October 1996 Emergency Care and Treatment record.  The record 
shows that a physician prescribed prednisone after an 
exacerbation of asthma occurred during childbirth in May 
1998.  A post-partum exam in June 1998 revealed that she was 
still being prescribed prednisone.  See June 1998 outpatient 
record.  In an April 1999 medical report, the veteran stated 
that she last took prednisone in November 1998, where she 
would usually take it once to twice a week.  The veteran 
stated in her May 1999 VA examination that she had been on 
prednisone about seven times since her last examination (in 
January 1998).  In May 1999, her physician noted that she was 
still being prescribed prednisone for flare-ups of asthma.

Although the veteran showed a history of steroid use during 
service in 1996 and her initial rating of asthma was assigned 
an effective date of August 19, 1997 under     38 U.S.C.A. § 
5110(b)(1), the veteran did not file a Notice of Disagreement 
following the May 1998 rating decision regarding the 
assignment of the 30 percent evaluation.  Her March 1999 
request for reevaluation is therefore considered a claim for 
an increased rating, and is governed by 38 U.S.C.A. § 
5110(b)(2).  38 U.S.C.A. § 5110(b)(2) states that an 
effective date for an increased rating must be the earliest 
date that the record shows that an increase in disability 
occurred, as long as the application is received within one 
year from that date.  The veteran's application for an 
increased rating was received on March 1, 1999.  Therefore, 
the earliest date to possibly assign an increased rating 
would be March 1, 1998, if the record showed an increase in 
disability was warranted from that date.  The first record of 
steroids being prescribed in 1998, however, occurred at her 
childbirth in May, which shows an exacerbation of her 
asthmatic symptoms.  Specifically, a May 28, 1998 military 
medical facility record shows that the veteran's asthma 
"require[ed] steroids."  Thus, it is factually 
ascertainable that an increase (temporary) in the veteran's 
asthma occurred within one year of her March 1999 claim for 
increase.  Therefore, the Board has assigned a 60 percent 
evaluation as of May 28, 1998.

The veteran was afforded another VA examination in January 
2000, where she reported that she was off the steroids, and 
had last taken them in December 1999.  At a June 2000 
examination, the veteran stated that she occasionally 
required a steroid dose pack and her last one was given one 
week prior to the examination.  A March 2000 outpatient 
report, however, listed all the current medications that the 
veteran had been prescribed and prednisone was not included.  
There is no evidence between the time she stated she finished 
using steroids in December 1999 and the June 2000 VA 
examination that steroids were still being prescribed to the 
veteran.  Because the veteran did not provide an exact date 
that she stopped using steroids in December 1999, the Board 
will resolve any doubt in favor of the veteran and assign a 
date of December 31, 1999 as the last day she used steroids 
to manage her asthma.

In sum, the veteran meets the criteria set forth in 
Diagnostic Code 6602 for an increased rating of 60 percent 
for the period between June 5, 1998 and December 31, 1999 
based on the evidence of prescribed corticosteroid 
treatments.  Although the record is unclear exactly how often 
and when exactly the steroids were taken, the Board weighs 
any reasonable doubt in favor of the veteran.  The Board 
notes, however, that the veteran never required daily 
corticosteroid treatments at any time to warrant a 100 
percent evaluation.  See Diagnostic Code 6602.

Since December 31, 1999, the Board finds that the veteran 
does not warrant an increased rating for asthma.  As stated 
above, the veteran was afforded a VA examination in January 
2000, where she stated that she had discontinued use of the 
steroid treatment.  The examiner found the veteran's lungs 
fairly clear and an x-ray revealed unremarkable results.  She 
was diagnosed with moderate bronchial asthma.  In June 2000, 
the veteran had another VA examination.  She received a 
pulmonary function test.  The FVC and FEV-1 were found to be 
within normal limits.  The forced expiratory flow rate (FEF) 
of 25/75 was also within normal limits, but the FEF of 25/75 
improved by about 23% post bronchodilator which suggested 
some degree of hyperacute airway disease with marked 
bronchodilator response.  Total lung capacity was within 
normal limits.  The veteran was diagnosed in June 2000 with 
chronic bronchial asthma with mild obstructive airway disease 
on pulmonary function study.

The record also contains a May 2005 letter from her family 
practice physician at Robbins Air Force Base to VA, 
specifically addressing the elements required by Diagnostic 
Code 6602 relating to her claim.  The physician stated that 
the veteran's last FEV-1 noted in the chart was 79 percent.  
He noted that the veteran continued to smoke.  He also noted 
that the veteran had not required the use of systemic 
corticosteroids in the last year.  Other records in the file 
confirm this information.  Many medical records list the 
veteran's medications, and those records show that she was 
not prescribed steroids after the date for which she was 
entitled to an increased rating, as discussed above.

In July 2006, the veteran had a respiratory VA examination, 
where her prescriptions were all noted.  She was not taking 
any corticosteroids.  The examiner conducted a bronchodilator 
therapy study, but did not include the results in the report.  
The claim was remanded by the Board in January 2008 for 
another VA examination.
Another VA examination was provided and a pulmonary function 
test was conducted in February 2008.  The examiner reviewed 
the claims file.  Pulmonary function tests revealed mild 
obstructive airway disease involving the small airways with 
significant post bronchodilator response suggestive of 
bronchial asthma.  The total lung capacity and diffuse 
capacity were within normal limits.  The veteran was again 
diagnosed with bronchial asthma.  There was no mention of any 
corticosteroid treatments.  

The pulmonary function test revealed FEV-1/FVC, pre-drug 
results at 74.59 percent and post drug results of 101 percent 
of that predicted, and a FEV-1 110 percent of that predicted.  
According to the requirements set forth in Diagnostic Code 
6602, these numbers do not qualify the veteran for 
entitlement to an increased rating.  She also has not had any 
further evidence of steroid treatments or hospitalizations 
due to her asthma since December 31, 1999.  Therefore, an 
increased rating since December 31, 1999 is not in order.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, as the preponderance of the 
evidence is in favor of the appellant's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

Entitlement to a 60 percent rating for asthma is granted from 
May 28, 1998 to December 31, 1999, subject to the controlling 
regulations applicable to the payment of monetary benefits.



Entitlement to a rating in excess of 30 percent for asthma is 
denied for the period since December 31, 1999.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


